                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL             ‘O’ JS-6
     Case No.    2:18-CV-00919-CAS-JCx           Date June 17, 2019
     Title       MELISSA GORDON ET AL. V. LOS ANGELES UNIFIED SCHOOL
                 DISTRICT




     Present: The Honorable       CHRISTINA A. SNYDER
           Catherine Jeang                           Not Present                     N/A
            Deputy Clerk                      Court Reporter / Recorder            Tape No.
          Attorneys Present for Plaintiffs:               Attorneys Present for Defendants:
                    Not Present                                      Not Present

     Proceedings:        (IN CHAMBERS) - PLAINTIFF’S MOTION FOR ATTORNEYS’
                         FEES (Dkt. [ 25 ], filed March 13, 2019)


I.      INTRODUCTION
       On April 4, 2017, plaintiff E.G., a minor, through his parents Melissa and Robert Gordon,
(collectively, “Student”) initiated a due process hearing before the Office of Administrative
Hearings (“OAH”) against his school district, the Los Angeles Unified School District (the
“District”). Dkt. 1 (“Compl.”) ¶ 10. In brief, Student alleged that the District had violated the
Individuals with Disabilities Education Act (the “IDEA”), 20 U.S.C. § 1400 et seq, by failing to
provide Student a free appropriate public education (“FAPE”). Id. A hearing was held before
an Administrative Law Judge (“ALJ”) on September 5, 6, 7, 12 and 13, 2017. Id. ¶ 11.
       In the due process hearing, Student partially prevailed on his argument that the District
denied Student a FAPE. More specifically, the ALJ found that the District should have
assessed student for special education after Student requested the District, on March 9, 2016, to
convene a Section 504 meeting. Compl., Ex. 1 (“ALJ Decision”) at 3. The ALJ further
concluded that, once the District convened and assessed Student for special education eligibility
in the spring and fall of 2016, the District should have found him eligible for special education,
notwithstanding the fact that Student’s academic grades had not suffered. Id. Therefore, the
ALJ concluded that the District should have developed an Individualized Education Plan
(“IEP”) for Student at an October 17, 2016 IEP team meeting. Id. Although Student argued
that the District should have assessed him and found him eligible for special education prior to
March 9, 2016, the ALJ disagreed, finding that Student had not demonstrated that the “District
[had] denied him a FAPE in any manner other than those discussed above.” Id. In sum,


                                         CIVIL MINUTES – GENERAL                              Page 1 of 14
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES – GENERAL             ‘O’ JS-6
  Case No.     2:18-CV-00919-CAS-JCx           Date June 17, 2019
  Title        MELISSA GORDON ET AL. V. LOS ANGELES UNIFIED SCHOOL
               DISTRICT


Student thus partially prevailed on five issues, while the District partially prevailed on five
issues and fully prevailed on three issues. Id. at 44.
       Student requested four forms of relief to remedy the District’s failures under IDEA: (1)
reimbursement to Student for the costs of his tuition at a private school for the 2016–2017
school year, which totaled $42,990.00; (2) reimbursement for the cost of his individual
counseling with a private counselor during the same time period, which totaled $6,120.00; (3)
reimbursement for the cost of a private psychoeducational evaluation, which totaled $1,800.00;
and (4) compensatory education hours in the areas of counseling, social skills, and behavioral
intervention. Id. at 42–43. The ALJ found that Student was entitled to reimbursement for his
private school tuition, in the sum of $42,990.00, in light of the ALJ’s finding that the district
failed to provide student a FAPE. Id. at 43. However, the ALJ found that Student was not
entitled to the independent counseling because Student failed to prove that the services provided
by his private school were inadequate. Id. Similarly, the ALJ found that Student was not
entitled to reimbursement of his private psychoeducational evaluation because Student pursued
this evaluation before the District completed its evaluation, and because the doctor conducted
an incomplete, and duplicative assessment. Id. In sum, the ALJ concluded that “reimbursement
to Parents for Student’s placement for a year at [the private school] is sufficient compensation
for District’s violation of its child find obligation, particularly given that Student has only
partially prevailed on those issues, and as the denial of FAPE only pertains to the time period
after March 9, 2016, rather than for the full two years prior to the filing of Student’s
Complaint.” Id. at 43–44.
       Neither party appealed the ALJ’s decision, and on February 5, 2018, Student filed this
action for attorneys’ fees, pursuant to 20 U.S.C. § 1415. Compl. ¶ 14. On March 13, 2019,
plaintiffs filed the instant motion for attorneys’ fees and costs, along with six supporting
declarations. Dkt. 25 (“Mot.”). On April 24, 2019, the District filed an opposition, along with
four supporting declarations. Dkt. 27 (“Opp’n”). The District also filed an objection to some of
the statements contained in Student’s declarations, dkt. 28 (“Dist. Obj.”), and a request for
judicial notice, dkt. 29, (“Req. JN”). Student filed a reply on May 17, 2019, dkt. 43 (“Reply”),
along with 16 additional supporting declarations, objections to evidence presented by the
District, dkts. 38, 39, 40, 41, and a response to the District’s objections, dkt. 42. The district
filed a request to strike certain portions of Student’s reply papers on June 3, 2019, dkt. 45
(“Mot. Strike”), along with an objection to Student’s supplemental evidence, submitted with
Student’s reply papers, dkt. 44 (“Supp. Obj.”). Student responded to the District’s motion to
strike and its additional objections on June 5, 2019. Dkt. 46.

                                        CIVIL MINUTES – GENERAL                              Page 2 of 14
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                          CIVIL MINUTES – GENERAL             ‘O’ JS-6
  Case No.    2:18-CV-00919-CAS-JCx           Date June 17, 2019
  Title       MELISSA GORDON ET AL. V. LOS ANGELES UNIFIED SCHOOL
              DISTRICT


       The Court held a hearing on June 10, 2019. After carefully considering the arguments set
forth by the parties, the Court finds and concludes as follows.
II.    LEGAL STANDARD
       Under the IDEA, 20 U.S.C. § 1415(i)(3)(B), “the court, in its discretion, may award
reasonable attorneys' fees as part of the costs to a prevailing party who is the parent of a child
with a disability.” Congress' intent was to provide parents with disabled children a substantive
right that could be enforced through the procedural mechanisms in the IDEA. Barlow–Gresham
Union High Sch. Dist. No. 2 v. Mitchell, 940 F.2d 1280, 1286 (9th Cir. 1991).
       To calculate the fee award, the Court determines the number of hours reasonably
expended on the litigation, then multiplies that number by a reasonable hourly rate. See Hensley
v. Eckerhart, 461 U.S. 424, 433 (1983); see also Aguirre v. Los Angeles Unified Sch. Dist., 461
F.3d 1114, 1121 (9th Cir. 2006) (“[A]ttorney's fees awarded under 20 U.S.C. § 1415 are
governed by the standards set forth by the Supreme Court in Hensley and its progeny.”).
Attorneys' fees awarded under the IDEA are further governed by the “degree of success”
standard, in which a partially prevailing party may not recover fees for unsuccessful claims, and
the level of the party's success is relevant to the amount of fees to be determined. See Aguirre,
461 F. 3d at 1121 (applying analysis used in Hensley v. Eckerhart, 461 U.S. 424, 436 (1983)).
Indeed, “the most critical factor is the degree of success obtained.” Id. The hourly rate for fees
charged “shall be based on rates prevailing in the community in which the action or proceeding
arose for the kind and quality of services furnished.” 20 U.S.C. § 1415(i)(3)(c). “It is the fee
applicant's burden to produce evidence, other than the declarations of interested counsel, that
'the requested rates are in line with those prevailing in the community.’” Miller ex rel. Miller v.
San Mateo-Foster City Unified Sch. Dist., 318 F. Supp. 2d 851, 865 (N.D. Cal. May 24, 2004)
(Jordan v. Multnomah Cty., 815 F.2d 1258, 1263 (9th Cir. 1987)).
III.   DISCUSSION
       In total, Student requests attorneys’ fees of $390,122.50 to compensate Student’s
attorneys, Henry Tovmassian and George Crook (collectively, “Counsel”), for 585.50 hours of
work. Of this amount, $218,745 arises out of counsel’s work on the due process hearing, which
amounted to 330.9 hours of work. Tovmassian performed 257.7 hours of this work, and Crook
performed 73.2 hours. The remaining $167,360 is to compensate Counsel for the 249.6 hours
spent bringing this fees motion. Of this, 169.3 hours were spent responding to the District’s
opposition brief, its objections, and its request to strike Student’s supplemental declarations.

                                       CIVIL MINUTES – GENERAL                             Page 3 of 14
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES – GENERAL             ‘O’ JS-6
  Case No.     2:18-CV-00919-CAS-JCx           Date June 17, 2019
  Title        MELISSA GORDON ET AL. V. LOS ANGELES UNIFIED SCHOOL
               DISTRICT


       The District concedes that Student is entitled to some attorneys’ fees since Student
partially prevailed on multiple issues before the ALJ. However, the District argues that the
amount of fees sought by Student are “much greater than what the law and evidence support”
due to (1) duplicative staffing on the case, which elevated the number of hours billed; (2)
unreasonably high hourly rates; and (3) the fact that Student was unsuccessful on some of its
claims. Therefore, the District argues, Student is only entitled to recover fees of approximately
$100,000, if he is permitted to recover at all.
      A.     Evidentiary Rulings
       The District has filed a request for judicial notice of three ALJ orders, one motion for
fees, filed in an unrelated case, and a list, published by the California Office of Administrative
Hearings, of “Free/Reduced Costs Special Education Attorneys Listed Alphabetically.” See
Req. JN, Ex. 1–5. Student does not object to this request, and the Court finds that the
documents may be properly judicially noticed as public records.
       The District has also filed 188 objections, which largely object to statements in Student’s
declarations by summarily stating “Foundation, vague, ultimate issue” or “argumentative,
foundation, vague, ultimate issue.” See generally Dist. Obj., Supp. Obj. Indeed, even in
response to factual statements, such as “The last case I settled with LAUSD was on February 5,
2019,” or “In [Torrance v.] Magee, 2008 WL 4906088, at*5 (C.D. Cal. Nov. 10, 2008), the
Court also awarded fees at [$]495 an hour to Henry Tovmassian,” the District has responded by
filing conclusory objections such as “Foundation, vague, ultimate issue, Fed. R. Evid. 702,
704,” and “Foundation ultimate issue, hearsay, Fed. R. Evid. 602, 704, 802.” See Dist. Obj. at 8
¶ 25, at 30 ¶ 31. In response, Student has alleged 66 objections to statements made by the
District’s declarants. See Stud. Obj.
       Having reviewed these hundreds of objections, the Court concludes that they are largely
“boilerplate recitations of evidentiary principles or blanket objections without analysis.”
American Hotel & Lodging Ass’n v. City of Los Angeles, 119 F. Supp. 3d 1177, 1185 (C.D.
Cal. 2015) (quoting Capitol Records, LLC v. BlueBeat, Inc., 765 F. Supp. 2d 1198, 1200 n.1
(C.D. Cal. 2010)). More to the point, it appears that the parties have attempted to vindicate
their positions in this motion by eviscerating the very declarations and evidentiary support that
the parties must submit as part a motion for attorneys’ fees—notwithstanding the fact that this
Court and others have previously relied on declarations from these specific individuals in order
to determine the prevailing rate in the community. See, e.g., Dkt. 25-4, Declaration of Carol
Sobel ¶ 7 (identifying twelve attorneys’ fees cases which have relied on her declarations on this
                                        CIVIL MINUTES – GENERAL                             Page 4 of 14
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES – GENERAL             ‘O’ JS-6
  Case No.     2:18-CV-00919-CAS-JCx           Date June 17, 2019
  Title        MELISSA GORDON ET AL. V. LOS ANGELES UNIFIED SCHOOL
               DISTRICT


issue). It is thus “unnecessary and impractical for the Court to methodically scrutinize each
objection and give a full analysis of each argument raised.” American Hotel, 119 F. Supp. 3d at
1185 (internal quotation marks omitted). Instead, “to the extent that the Court relie[s] on
objected-to evidence, it relie[s] only on admissible evidence and, therefore, the objections are
overruled.” Capitol Records, LLC, 765 F. Supp. 2d at 1200 n.1. All other objections are
DENIED as moot.
       The District has also moves to strike the majority of the statements contained in the
declarations that were submitted with Student’s reply papers. The District argues that Student
improperly “interwove in its many reply declarations dozens of pages of additional argument
posing as reply evidence.” Mot. to Strike at 1. The District requests the Court to permit the
District an opportunity to file a surreply if the Court does not strike the declarations. Id. at 22.
       In general, a court will not consider evidence submitted for the first time in reply without
giving the opposing party an opportunity to respond. Provenz v. Miller, 102 F.3d 1478, 1483
(9th Cir. 1996) (district court should not consider new evidence presented in a reply without
giving the non-movant an opportunity to respond); see Green v. Baca, 219 F.R.D. 485, 487 n.1
(C.D. Cal. 2003) (exercising discretion to consider evidence presented in reply but affording
plaintiff an opportunity to depose a key declarant). “Evidence is not ‘new,’ however, if it is
submitted in direct response to proof adduced in opposition to a motion.” Edwards v. Toys “R”
US, 527 F. Supp. 2d 1197, 1205 n.31 (C.D. Cal. 2007). In addition, legal argument is reserved
for the moving papers, and should not be inserted into declarations. See King Cty. v.
Rasmussen, 299 F.3d 1077, 1082 (9th Cir. 2002) (“Declarations, which are supposed to ‘set
forth facts as would be admissible in evidence,’ should not be used to make an end-run around
the page limitations of [Local Rule 11-6] by including legal arguments outside of the briefs.”).

      The Court has reviewed the declarations in question. The Court notes that in some
instances the declarants include improper legal argument. See, e.g. Dkt. 43-4, Declaration of
Richard Pearl ¶¶ 6–9 (arguing that the District is improperly interpreting the standard for
determining the prevailing rate under Blum v. Stenson, 465 U.S. 685 (1985)). In other
instances, the declarants respond to specific factual contentions averred by the District’s
declarants. See, e.g., Dkt. 43-16, Declaration of Heather Zakson ¶¶ 2–3 (explaining that
contrary to the District’s assertion that it pays her $450 per hour, she actually bills the District at
$595 per hour); Dkt. 43-15, Declaration of Mark Woodsmall ¶¶ 2–3 (explaining that contrary to
the District’s assertion that that it pays him $425 per hour, he actually bills the District at $515


                                         CIVIL MINUTES – GENERAL                               Page 5 of 14
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL             ‘O’ JS-6
  Case No.        2:18-CV-00919-CAS-JCx           Date June 17, 2019
  Title           MELISSA GORDON ET AL. V. LOS ANGELES UNIFIED SCHOOL
                  DISTRICT


per hour); Dkt. 43-12 Declaration of Christopher Knauf ¶ 3 (explaining that contrary to the
District’s assertion that it pays him $695 per hour, he actually bills $725 per hour).
       Having considered the content of the declarations submitted with Student’s reply papers,
the Court declines to permit the District to respond to these declarations, because it finds that a
response would not materially impact the Court’s decision in this case. Instead to the extent
Student’s supplemental declarations contain legal arguments or statements beyond the
declarant’s personal knowledge, and to the extent that these declarations contain new evidence,
the District’s objections are SUSTAINED. To the extent that they contain information about
which the declarant has personal knowledge, and which responds to evidence presented by the
District, the District’s objections are OVERRULED. Anhing Corp. v. Thuan Phong Co. Ltd.,
215 F. Supp. 3d 919, 928 (C.D. Cal. 2015) (striking only the improper portions of a
declaration).
      B.     Attorneys’ Fees
       In the Ninth Circuit, reasonable attorneys’ fees are calculated using the “lodestar”
method. Jordan v. Multnomah Cnty., 815 F.2d 1258, 1262 (9th Cir. 1987). “In calculating the
lodestar, the Court must determine both a reasonable number of hours and a reasonable hourly
rate for each attorney.” Adams v. Compton Unified Sch. Dist., No. 14-CV-04753-BRO(PJWx),
2015 WL 12748005, at *6 (C.D. Cal. July 16, 2015) (citing Chalmers v. City of L.A., 796 F.2d
1205, 1211 (9th Cir. 1986)).
             i.      Tovmassian’s and Crook’s Hourly Rates
       The hourly rate for fees charged “shall be based on rates prevailing in the community in
which the action or proceeding arose for the kind and quality of services furnished.” 20 U.S.C.
§ 1415(i)(3)(c). “District courts may consider the fees awarded by others in the same locality
for similar cases.” Sam K. ex rel. Diane C. v. Hawaii Dep't of Educ., 788 F.3d 1033, 1041 (9th
Cir. 2015) (emphasis added) (citing Moreno v. City of Sacramento, 534 F.3d 1106, 1115 (9th
Cir. 2008) (in determining reasonable hourly rates, courts “may permissibly look to the hourly
rates charged by comparable attorneys for similar work”). “[T]he established standard for
determining a reasonable hourly rate is the rate prevailing in the community for similar work
performed by attorneys of comparable skill, experience, and reputation.” Camacho v.
Bridgeport Fin. Inc., 523 F.3d 973, 979 (9th Cir. 2008) (citations omitted). “District courts may
also use their ‘own knowledge of customary rates and their experience concerning reasonable
and proper fees.’” Sam K., 788 F.3d at 1041 (quoting Ingram v. Oroudjian, 647 F.3d 925, 928

                                        CIVIL MINUTES – GENERAL                             Page 6 of 14
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                          CIVIL MINUTES – GENERAL             ‘O’ JS-6
  Case No.    2:18-CV-00919-CAS-JCx           Date June 17, 2019
  Title       MELISSA GORDON ET AL. V. LOS ANGELES UNIFIED SCHOOL
              DISTRICT


(9th Cir. 2011)). “It is the fee applicant's burden to produce evidence, other than the
declarations of interested counsel, that 'the requested rates are in line with those prevailing in
the community.’” Miller, 318 F. Supp. 2d at 865 (citing Jordan, 815 F.2d at 1263). “The party
opposing the fee application has a burden of rebuttal that requires submission of evidence to the
district court challenging the accuracy and reasonableness of the hours charged or the facts
asserted by the prevailing party in its submitted affidavits.” Gates v. Deukmejian, 987 F.2d
1392, 1397–98 (9th Cir. 1992).
       Counsel request rates of $650 and $700 for Tovmassian and Crook, respectively.
Counsel represent that they are experienced attorneys, having been admitted to the bar since
1989 and 1974, respectively, and that their requested fee is in line with special education
lawyers in the community. Dkt. 25-2, Declaration of Henry Tovmassian (“Tovmassian Decl.”)
¶ 3; dkt. 25-3, Declaration of George Crook ¶ 3. They also provide declarations from other
attorneys in the community, stating that their fees are in line with the rates prevailing in the
community. See Dkts. 25-4, 25-5, 25-6, 25-7. As noted above, some of the individuals who
submitted declarations have previously been cited by courts in determining appropriate rates in
attorneys’ fees suits. Declaration of Carol Sobel ¶ 7 (identify twelve attorneys’ fees cases
which have relied on her declarations on this issue); see also Dkt. 25-5, Declaration of Richard
Pearl ¶¶ 5, 8 (explaining that he has authored a treatise on attorneys’ fees in California which
has been cited by dozens of courts, and that he has testified as an expert in attorneys’ fees
cases). In response, the District argues that Counsel’s requested rates are unreasonable, and
they argue that the rates prevailing in the Community is closer to the $400 range, and cites
declarations from District attorneys to this effect. Opp’n at 20. At oral argument, the District
contended that, even if Tovmassian and Crook’s rates should be slighter higher than the average
rate in the community, in light of their experience, that the rates requested are still too high.
Specifically, the District argued that Crook excessively increased his rate in 2018—after having
only incrementally increased his rates from 2004 through 2017. The District argued that
Tovmassian’s rate started too high, in 2009 when he first began litigating education cases. See
Dkt. 27-1, Declaration of Mary Kellogg ¶ 46 (noting the rates these attorneys billed in past
years when they settled cases).
        Over the past decade, the reasonable rates that courts have adopted for Tovmassian, when
he litigated cases, has ranged from $495 to $600, and a reasonable rate for Crook, when he
litigated cases, has ranged from $575 to $650. See E.S. v. Conejo Valley Unified Sch. Dist.,
No. CV 17-2629 SS, 2019 WL 1598756 (C.D. Cal. Mar. 27, 2019) ($600 for Tovmassian and
$650 for Crook); Banda v. Antelope Valley Union High Sch. Dist., No. CV 13-3358-R, 2016

                                       CIVIL MINUTES – GENERAL                             Page 7 of 14
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                          CIVIL MINUTES – GENERAL             ‘O’ JS-6
  Case No.    2:18-CV-00919-CAS-JCx           Date June 17, 2019
  Title       MELISSA GORDON ET AL. V. LOS ANGELES UNIFIED SCHOOL
              DISTRICT


WL 8970332, (C.D. Cal. July 28, 2016) ($575 for Tovmassian and $650 for Crook); D.B. v.
Santa Monica-Malibu Unified Sch. Dist., No. 2:12-CV-3059-SVW-PJW, 2013 WL 12082495
(C.D. Cal. Apr. 4, 2013), aff'd sub nom. D.B. ex rel. Roberts v. Santa Monica-Malibu Unified
Sch. Dist., 606 F. App'x 359 (9th Cir. 2015) ($650 for Crook); Compton Unified Sch. Dist. v.
Addison, No. CV0604717AHMPJWX, 2012 WL 13075379 (C.D. Cal. Feb. 24, 2012) ($650 for
Crook); H.B. v. Las Virgenes Unified Sch. Dist., No. CV CAS 04-8572(SSX), 2010 WL
11509098 (C.D. Cal. Sept. 29, 2010) ($550 for Tovmassian and $650 for Crook); Torrance
Unified Sch. Dist. v. Magee, No. CV 07-2164 CAS (RZX), 2008 WL 4906088 (C.D. Cal. Nov.
10, 2008) ($495 for Tovmassian and $575 for Crook).
        The Court thus finds no support for the District’s contention that these attorneys’ rates—
taking into account their experience and their abilities—should be no greater than $450. In
addition, some of the very attorneys who the District identifies as being awarded fees in the
$400–500 range, see dkt. 27-10, Declaration of Brad Cooper ¶ 28, have provided declarations
stating that this is not the case. See, e.g., Dkt. 43-16, Declaration of Heather Zakson ¶¶ 2–3
(explaining that contrary to the District’s assertion that she is paid, by the District, $450 per
hour, she actually bills the District $595 per hour); Dkt. 43-15, Declaration of Mark Woodsmall
¶¶ 2–3 (explaining that contrary to the District’s assertion that he is paid, by the District, $425
per hour, he actually bills the District at $515 per hour); Dkt. 43-12 Declaration of Christopher
Knauf ¶ 3 (explaining that contrary to the District’s assertion that she is paid, by the District,
$695 per hour, he actually bills $725 per hour). Tovmassian also declares that “[t]he hourly rate
of $400, which the District now argues is the prevailing market rate for my services, was a rate
[it] paid me over ten years ago,” and he contends that the District has paid him $650 per hour
since 2018. Dkt. 43-1 (“Sec. Tovmassian Decl.”) ¶ 14. Finally, while the District asserts that a
more appropriate rate may be determined by considering the rate that the District is paying its
own counsel in this action, $225 per hour, opp’n at 19, the Ninth Circuit has held that “the rate
[the District pays] its counsel should not be the starting point for determining the proper hourly
rate to award the [student’s attorneys].” Termine ex rel. Termine v. William S. Hart Union
High Sch. Dist., 288 F. App'x 360, 362–63 (9th Cir. 2008) (citing Trevino v. Gates, 99 F.3d
911, 924–925 (9th Cir.1996)). The Court highlights that counsel for the District also litigated
the matter in Termine.
     However, while Tovmassian and Crook now request $650 and $700 per hour, only three
months ago, a court in this district found that reasonable rates for Tovmassian and Crook, in a
comparable IDEA case, was $600 and $650, respectively. See E.S. v. Conejo Valley Unified


                                       CIVIL MINUTES – GENERAL                             Page 8 of 14
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES – GENERAL             ‘O’ JS-6
  Case No.     2:18-CV-00919-CAS-JCx           Date June 17, 2019
  Title        MELISSA GORDON ET AL. V. LOS ANGELES UNIFIED SCHOOL
               DISTRICT


Sch. Dist., No. CV 17-2629 SS, 2019 WL 1598756, at *9 (C.D. Cal. Mar. 27, 2019). This
Court declines to depart from those rates.
       In E.S., Tovmassian and Crook also requested respective rates of $650 and $700, and
while the E.S. court underscored Counsel’s “impressive experience and abilities,” and
suggested that “the requested rate may be entirely appropriate in some particularly challenging
cases,” the court found that those higher rates were not warranted in that matter. Id. at *9. Here
too, the Court finds no reason to increase Counsel’s rates. This matter proceeded entirely
before an ALJ, with no appeal to the district court. See M.S. v. Lake Elsinore Unified Sch.
Dist., 2016 WL 183500, at *3-*4 (C.D. Cal. Jan. 13, 2016) (explaining that a lower rate can be
more appropriate for administrative hearings than for district court appeals). The Court
understands that the parties debate the importance of the ALJ’s decision, particularly with
regard to the materiality of a student’s grades for a special education assessment. See Mot. at 5;
Dkt. 27-1, Declaration of Mary Kellogg ¶¶ 9–11. Still, the Court does not find that there were
atypical complexities in the underlying due process case. Accordingly, in light of the
complexities of this case, in light of Counsel’s experience, and in light of the rates prevailing in
the community, the Court finds that $600 and $650 per hour are reasonable rates for
Tovmassian and Crook, respectively.
             ii.    Hours Spent on the Underlying Administrative Hearing
       The District argues that many of the hours charged by plaintiffs are duplicative,
particularly because Crook attended the hearing before the ALJ without taking or defending any
witnesses. Opp’n at 7. The District further urges the Court to review Counsel’s timesheets with
skepticism because Counsel did not indicate which tasks they seek “no charge,” which allegedly
indicates Counsel’s “failure to exercise billing judgment.” Id. at 9.
       The Court has reviewed Counsel’s billing statements in their entirety. The Court finds
that the hours spent preparing for and attending the due process hearing are reasonable. While
the District questions the propriety of having two experienced attorneys handle a single special
education case, the Court notes that these two attorneys have repeatedly handled cases together,
and courts have affirmed their practice. Indeed, “the Ninth Circuit has ‘recognized that the
participation of more than one attorney does not necessarily constitute an unnecessary
duplication of effort.’” Wright v. Tehachapi Unified Sch. Dist., No. 1:16-CV-01214-JLT, 2017
WL 3334015, at *13 (E.D. Cal. Aug. 4, 2017), aff'd, 743 F. App'x 125 (9th Cir. 2018) (quoting
McGrath v. County of Nevada, 67 F.3d 248, 256 (1995)). Here, the District identifies no
instances where Tovamassian and Crook seek reimbursement for duplicative work, and the
                                        CIVIL MINUTES – GENERAL                             Page 9 of 14
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES – GENERAL             ‘O’ JS-6
  Case No.     2:18-CV-00919-CAS-JCx           Date June 17, 2019
  Title        MELISSA GORDON ET AL. V. LOS ANGELES UNIFIED SCHOOL
               DISTRICT


Court also finds none. Although Crook may not have taken or defended a witness, and although
he may have focused on strategic components of the litigation, this Court concludes, as did the
court in E.S., that
      Crook's attendance at the administrative hearing in a supporting role was neither
      duplicative nor excessive. As a second chair attorney, Crook was in a position to suggest
      strategy and lines of questioning from a different perspective. For the same reason, there
      is normally nothing improper in counsel —even experienced counsel— conferring with
      each other both during the administrative proceeding. . . .
E.S., 2019 WL 1598756, at *10.
       The Court also finds no reason to question the reliability of Counsel’s billing statements,
which are adequately detailed. Counsel also represents that they have already eliminated time
spent on unbillable matters. Tovmassian Decl. ¶ 18. The Court finds no excessive or
duplicative entries, and the District similarly identifies none. Accordingly, the Court follows
the Ninth Circuit’s directive to “defer to the winning lawyer’s professional judgment as to how
much time he was required to spend on the case; after all, he won, and might not have, had he
been more of a slacker.” Moreno, 534 F.3d at 1112 (explaining “that lawyers are not likely to
spend unnecessary time on contingency fee cases in the hope of inflating their fees. The payoff
is too uncertain, as to both the result and the amount of the fee. It would therefore be the highly
atypical civil rights case where the plaintiff’s lawyer engages in churning”).
             iii.   Degree of Success
       While the Court concludes that it need not eliminate specific instances of time spent on
the underlying due process case, it will reduce Counsel’s fee award based on the degree of
success Counsel obtained. Student achieved a considerable degree of success in this case. The
ALJ concluded that the District had failed to offer him a FAPE for the 2016-2017 school year
and awarded reimbursement to Student for the costs of his tuition at a private school that he
attended that year, which totaled $42,990.00. ALJ Order at 43. However, Student was not
awarded the full extent of the remedies he requested: he did not receive reimbursement for the
cost of his individual counseling with a private counselor, which totaled $6,120; reimbursement
for the cost of a private psychoeducational evaluation, which totaled $1,800; nor did he receive
compensatory education hours in the areas of counseling, social skills, and behavioral
intervention. Student also only partially prevailed on five issues, while the District partially
prevailed on five issues and fully prevailed on three.

                                        CIVIL MINUTES – GENERAL                            Page 10 of 14
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                          CIVIL MINUTES – GENERAL             ‘O’ JS-6
  Case No.    2:18-CV-00919-CAS-JCx           Date June 17, 2019
  Title       MELISSA GORDON ET AL. V. LOS ANGELES UNIFIED SCHOOL
              DISTRICT


       In Webb v. Sloan, 330 F.3d 1158, 1169 (9th Cir. 2003), the court held that, where the
prevailing party has not won every claim brought, the court must determine the appropriate
reduction in attorneys’ fees to compensate for the limited success. The first step is to consider
whether “the plaintiff failed to prevail on claims that were unrelated to the claims on which he
succeeded.” Id., citing Hensley, 461 U.S. at 434. “Claims are ‘unrelated’ if they are ‘entirely
distinct and separate’ from the claims on which the plaintiff prevailed.” Id. If the hours are
unrelated and unsuccessful, they should not be included in the award of fees. Id. The second
step is to consider whether “the plaintiff achieve[d] a level of success that makes the hours
reasonably expended a satisfactory basis for making a fee award.” Id. “Where a plaintiff has
obtained excellent results, his attorney should recover a fully compensatory fee.” Id.
       The Court finds that Student’s requested fees should be reduced because Student did not
prevail on all of his asserted issues, and the issues on which he failed are sufficiently distinct
from those on which he partially prevailed. Specifically, student’s request for reimbursement of
his private counseling and his psychoeducational evaluation, neither of which were awarded,
are materially distinct from Student’s assertion that the District failed to provide him a FAPE
for the 2016-2017 school year. The ALJ’s decision as to the private counseling was based on
the services which were available to Student at his private school—not the District’s conduct—
and the decision regarding the private evaluation considered the time when Student pursued a
private evaluation. See ALJ Order at 43. Neither of these decisions considered Student’s
eligibility for special education, nor did they consider whether the District awarded him a
FAPE. Accordingly, the issues and the relief requested differed, and the Court finds that
Student’s recoverable fees should be reduced based on Student’s degree of success.
       The timesheets submitted by Counsel are not sufficiently detailed for the Court to
identify the exact amount of time Counsel devoted to the successful claims as opposed to
unsuccessful claims. However, a court need not, necessarily, “identify specific hours that
should be eliminated,” but “may simply reduce the award to account for the limited success.”
Hensley, 461 U.S. at 436. Here, Student recovered $42,990 of the $50,190 he requested, which
represents 85 percent of the monetary relief requested. He also failed to obtain future
compensatory education. The Court thus concludes that it is appropriate to reduce Student’s
attorneys’ fees, incurred through the work on the underlying due process case, by 20 percent.
Other district courts in the Ninth Circuit have imposed similar reductions in cases where a
plaintiff obtained only a limited degree of success. See, e.g., L.R. v. Hollister Sch. Dist., 2014
WL 1118019, at *6 (N.D. Cal. Mar. 19, 2014) (finding that plaintiff's partial degree of success
warranted a 50% reduction in attorneys' fees); J.M. v. Capistrano Unified Sch. Dist., 2011 WL

                                       CIVIL MINUTES – GENERAL                             Page 11 of 14
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL             ‘O’ JS-6
    Case No.    2:18-CV-00919-CAS-JCx           Date June 17, 2019
    Title       MELISSA GORDON ET AL. V. LOS ANGELES UNIFIED SCHOOL
                DISTRICT


1326905, at *5 (C.D. Cal. Mar. 31, 2011) (lack of success on “most sub-issues” and on four out
of five school years warranted reduction of 66.67%); S.A. v. Tulare Cnty. Office of Educ., 2009
WL 4048656, at *7 (E.D. Cal. Nov. 20, 2009) (reducing fees by 90% in light of “partial and
limited success”).
      In sum, based on the reasonable rates approved for Tovmassian and Crook, and the
degree of their success, the Court hereby awards them $161,760.00 for their work on the
underlying due process case. 1
               iv.   Hours Spent on this Motion for Fees
       This motion for fees was litigated by the parties with no regard for what is reasonable.
The District raised unfounded objections to the evidence presented by Student. Student was
required to respond to the District’s hundreds of objections. At oral argument, the District
argued that it was raising arguments about the rates because of the high costs incurred by the
District in paying legal fees. However, consideration of the financial burden that is imposed
upon the District by a particular hourly rate is not a factor to be considered when determining a
fee award.
       For the District to engage in efforts to discredit declarations regarding hourly rates that
other courts have previously found to appropriate, and to dispute the amount of hourly rates
which have been awarded repeatedly to these Counsel, is not appropriate. As a result of this
needless evidentiary battle, Student has incurred $170,860 in fees in addition to the $218,745
requested as fees for the time spent litigating the underlying case. Adjusting this $170,860 to
the rates which the Court finds appropriate in this case—$600 for Tovmassian and $650 for
Crook—the total for the motion for the fees amounts to $158,130.
       Ordinarily, the Court would not permit such an award. Here, however, the Court finds
that the District largely drove the intensity of the litigation by raising its conclusory and
unfounded objections, by ignoring the conclusions of this Court and others to the effect that the
requested hourly rates were in the range of other awards, and by raising arguments that have
been expressly criticized by the Ninth Circuit. See, supra, Section III(B)(i) (discussing Termine
ex rel. Termine v. William S. Hart Union High Sch. Dist., 288 F. App'x 360, 362–63 (9th Cir.
2008)). Accordingly, in light of the District’s role in unnecessarily increasing the number of

1
       This total includes the 257.7 hours that Tovmassian billed for his work on due process
case, and the 73.2 hours billed by Crook.
                                        CIVIL MINUTES – GENERAL                             Page 12 of 14
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL             ‘O’ JS-6
     Case No.    2:18-CV-00919-CAS-JCx           Date June 17, 2019
     Title       MELISSA GORDON ET AL. V. LOS ANGELES UNIFIED SCHOOL
                 DISTRICT


hours required to defend Counsel’s motion for fees, the Court finds that it is appropriate to
award Counsel fees for the time spent on their motion for fees. However, having stricken the
Pearl Declaration, which was submitted in support of plaintiff’s reply brief, because it contained
improper legal argument, the Court deducts the 5.3 hours (1.4 hours by Tovmassian, and 3.9
hours by Crook) billed for preparing that declaration, which amounts to $3,375.00.
Accordingly, the Court calculates the lodestar with rates of $650.00 and $600.00 per hour for
Crook and Tovmassian, and awards them $156,705.00 for the work conducted on the motion
for fees.2
        C.      Student’s Request for Costs
       Student also requests an award of his costs incurred in pursuing this case, which total
$517.50. See Tovmassian Decl., Ex. 7. Under the IDEA parties are entitled to recover costs
for, among other things, docket fees, printing and making copies of any materials necessarily
obtained for use in the case. Torrance Unified School Dist. v. Magee, 2008 WL 4906088, at*5
(C.D. Cal. Nov. 10, 2008) (citing Arlington Cent. Sch. Dist. Bd. of Educ. v. Murphy, 548 U.S.
291 (2006)). Additional costs that would normally be charged to a fee-paying client are
reimbursable as part of the attorneys' fee, distinct from costs. See Harris v. Marhoefer, 24 F.3d
16, 19–20 (9th Cir.1994); Sexcius v. District of Columbia, 839 F.Supp. 919, 927 (D.D.C.1993)
(“reasonable photocopying, postage, long distance telephone, messenger, and transportation and
parking costs are customarily considered part of a reasonable ‘attorney's fee’”). Based on
Tovmassian’s declaration, the Court is satisfied these costs were “necessarily obtained” for use
in Student's administrative hearing. Accordingly, Student may recover for these costs.
//
//
//


2
       This total includes the 145.8 hours that Tovmassian billed for his work on the motion for
fees, and the 106.5 hours billed by Crook. The Court included the five hours that Crook
incurred by responding to the District’s motion to strike, and three hours he billed for preparing
for and attending the hearing, held on June 10, 2019. Although Crook stated, at oral argument,
that he incurred six hours preparing for and attending oral argument, the Court finds that
spending six hours for a short hearing is excessive.
                                       CIVIL MINUTES – GENERAL                            Page 13 of 14
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                          CIVIL MINUTES – GENERAL             ‘O’ JS-6
  Case No.    2:18-CV-00919-CAS-JCx           Date June 17, 2019
  Title       MELISSA GORDON ET AL. V. LOS ANGELES UNIFIED SCHOOL
              DISTRICT


IV.   CONCLUSION
       In accordance with the foregoing, the Court GRANTS Student’s motion for attorneys'
fees against the District. The Court awards $318,456.00 in attorneys' fees to Student, along
with $517.50 in costs.
      IT IS SO ORDERED.
                                                                      00    :    00
                                           Initials of Deputy Clerk        CMJ




                                      CIVIL MINUTES – GENERAL                          Page 14 of 14
